Citation Nr: 1644247	
Decision Date: 11/22/16    Archive Date: 12/01/16

DOCKET NO.  09-05 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for right biceps tendonitis, claimed as right shoulder pain, to include as secondary to service-connected disabilities or due to an undiagnosed illness.  

2.  Entitlement to service connection for memory lapses, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jaime M. Porter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1987 to April 1993, to include service in the Southwest Asia Theater of Operations during the Persian Gulf War.   

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The RO in Montgomery, Alabama, now has jurisdiction over this case.  
 
The Veteran appeared and testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in October 2010.  A copy of the transcript of this hearing has been associated with the claims file.

This case was previously remanded by the Board, in April 2015, for further development.  As discussed below, the RO is not in substantial compliance with the Board's directives on remand.  See Stegall v. West, 11 Vet. App. 268 (1998). 
   
The Board notes that the issue of entitlement to service connection for a left shoulder disability was included in the April 2015 remand.  In a November 2015 rating decision, the RO granted service connection for rotator cuff tendonitis of the left shoulder and assigned a 10 percent disability rating effective from October 16, 2007.  As this represents a full grant of the benefit sought on appeal, the issue is no longer in appellate status.  

The Board also observes that in December 2015, the Veteran perfected an appeal of his claim for entitlement to an effective date earlier than November 2, 2011, for a 60 percent rating for chronic fatigue syndrome.  However, because a hearing request on this issue is pending, the Board will not assume jurisdiction over the issue at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As noted in the Introduction, this matter was remanded by the Board in April 2015 to obtain VA examinations with regard to the Veteran's claims for service connection for memory lapses and biceps tendonitis of the right shoulder (also claimed as right shoulder pain).  A Board remand confers upon the Veteran, as a matter of law, the right to compliance with the remand order.  Stegall, 11 Vet. App. at 270-71.  In this case, the Board finds the October 2015 VA opinions inadequate, therefore supplemental opinions are necessary to ensure compliance with the Board's April 2015 remand.  See id. at 268.  

Addressing the Veteran's claim for service connection for the right shoulder, the April 2015 remand instructed that, if a negative nexus opinion was provided as to direct service connection, the VA examiner opine as to whether any diagnosed disability is caused by or aggravated by a service-connected disability.  The October 2015 examiner concluded that the Veteran's right rotator cuff tendonitis is less likely than not related to service.  The examiner then stated that an opinion could not be rendered with regard to aggravation because a right shoulder condition was not diagnosed during service.  However, this statement is not pertinent to the issue of entitlement to service connection on a secondary basis.  The inquiry for secondary service connection is whether it is at least as likely as not that any right shoulder disability was caused by or aggravated by the Veteran's service-connected disabilities.  As the October 2015 examiner did not provide the requested opinion, the Board finds that remand is again necessary to obtain a supplemental opinion that complies with its prior remand.  See Stegall, 11 Vet. App. at 268; see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).

With regard to the Veteran's claim for service connection for memory lapses, the April 2015 remand requested that the examiner provide an etiological opinion as to any diagnosed disability and reconcile any opinion was previous opinions of record.  If the Veteran's memory loss could not be attributed to a known diagnosis, the examiner was asked to opine as to whether he has an undiagnosed illness, other than chronic fatigue syndrome, that is consistent with his service in Southwest Asia during the Persian Gulf War.  On remand, the RO obtained two VA medical opinions.  The first examiner, a clinical psychologist, performed neuropsychological testing, which indicated normal cognitive status.  Based on these results, the examiner concluded that the Veteran does not have a current diagnosis of any cognitive or memory disorder.  The second examiner, a physician, also concluded that there is no current diagnosis of any cognitive or memory disorder.  The physician further opined that the Veteran's "subjective memory complaints" are less likely than not an undiagnosed illness consistent with his service in Southwest Asia during the Persian Gulf War.  However, neither examiner addressed the Veteran's cognitive disorder NOS diagnosis, which is set forth in the November 2011 report of VA examination.  According to diagnostic testing performed by the November 2011 examiner, the Veteran "produced valid and well below average scores in the attention/verbal encoding domain (i.e., digit span, sentence repetition)."  As the October 2015 examiners did not consider this pertinent evidence nor comply with the April 2015 remand instructions, the Board finds that a supplemental medical opinion is necessary.  See Stegall, 11 Vet. App. at 268; Barr, 21 Vet. App. at 311.       

Accordingly, the case is REMANDED for the following action:

1.  Forward the Veteran's claims file, including this remand, to the VA examiner who conducted the October 2015 shoulder and arm conditions examination, or an appropriate substitute if unavailable, for an addendum opinion.  If necessary, schedule the Veteran for additional examination.  

Following a review of the records, the VA examiner must render a supplemental opinion as to whether it is at least as likely as not (50 percent probability or more) that any disability of the right shoulder that is not directly related to service was caused by or aggravated by the Veteran's service-connected disabilities.  

Aggravation is defined as a permanent worsening beyond the natural progression of the disability.

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.

A complete rationale must be provided for any opinion offered.  

2.  Forward the Veteran's claims file, including this remand, to an October 2015 VA examiner, or an appropriate substitute if unavailable, for an addendum mental disorders opinion.  If necessary, schedule the Veteran for additional examination.  

Based on a thorough review of the record and the Veteran's lay statements, the examiner must provide an opinion as to whether the Veteran has a disability that causes memory lapses or losses.  The opinion must specifically address the November 2011 report of VA examination, which provided a diagnosis of cognitive disorder NOS.  If the examiner concludes that a diagnosis of cognitive disorder NOS, or any other disability, is appropriate, the examiner is asked to determine whether it is at least as likely as not (50 percent probability or more) that the disability began in service or is causally or etiologically related to service.  

A complete rationale must be provided for any opinion offered.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken above, the RO must re-adjudicate the Veteran's claims that are currently on appeal.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After he has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).


